Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on February 10, 2009 1933 Act No. 333-146680 1940 Act No. 811-22132 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 X Pre-Effective Amendment No. Post-Effective Amendment No. 9 X and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 11 X (Check appropriate box or boxes) ABERDEEN FUNDS (Exact Name of Registrant as Specified in Charter) 5 Tower Bridge 300 Barr Harbor Drive, Suite 300 West Conshohocken, PA 19428 (Address of Principal Executive Offices)(Zip Code) (610) 238-3600 (Registrant's Telephone Number, including Area Code) Lucia Sitar, Esquire c/o Aberdeen Asset Management Inc 1735 Market Street, 37 th Floor Philadelphia, PA 19103 (Name and Address of Agent for Service of Process) With Copies to: Barbara A. Nugent, Esquire Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box): immediately upon filing pursuant to paragraph (b) of Rule 485 on (date) pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 _X_ onApril 22, 2009pursuant to paragraph (a)(1) of Rule 485 75 days after filing pursuant to paragraph (a)(2) of Rule 485 on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This post-effective amendment only relates to all of the share classes of the Aberdeen Asia Bond Fund, Aberdeen Global Fixed Income Fund, Aberdeen Global Small Cap Fund, Aberdeen International Focus Fund and Aberdeen International Focus Portfolio. EXPLANATORY NOTE Correction of Class Identifier Numbers and Addition of Omitted Class Identifier Numbers This Post-Effective Amendment No. 9 to the Aberdeen Funds Registration Statement on Form N-1A (Post-Effective Amendment No. 9) is being filed solely for the purpose of correcting class identifier numbers that were incorrectly listed and adding class identifier numbers that were inadvertently omitted for the Aberdeen Asia Bond Fund, Aberdeen Global Fixed Income Fund, Aberdeen Global Small Cap Fund, Aberdeen International Focus Fund and Aberdeen International Focus Portfolio in Post-Effective Amendment No. 8 to the Aberdeen Funds Registration Statement on Form N-1A (Post-Effective Amendment No. 8) that was filed on February 6, 2009 (Accession No. 0001386893-09-000028). This Post-Effective Amendment No. 9 incorporates herein by reference the information contained in Parts A and B of Post-Effective Amendment No. 8 (the Prospectus and Statement of Additional Information of the Aberdeen Asia Bond Fund, Aberdeen Global Fixed Income Fund, Aberdeen Global Small Cap Fund, Aberdeen International Focus Fund and Aberdeen International Focus Portfolio). PART C: OTHER INFORMATION Item 23. Exhibits (a) (1) Amended and Restated Agreement and Declaration of Trust of Registrant is incorporated by reference to Exhibit EX-99.a.1. of Post-Effective Amendment No. 3 to the Registrants Registration Statement on Form N-1A filed on August 25, 2008 (Accession Number 0001386893-08-000050) (Post-Effective Amendment No. 3). (a) Amendment No. 1 to the Amended and Restated Agreement and Declaration of Trust of Registrant is incorporated by reference to Exhibit EX-99.a.1.a. of Post-Effective Amendment No. 2 to the Registrants Registration Statement on Form N-1A filed on June 23, 2008 ( Accession Number 0001193125-08-138324) (Post Effective Amendment No. 2). (b) Certificate of Establishment and Designation of Additional Series and Share Classes of Aberdeen Funds establishing the Aberdeen Core Plus Income Fund is incorporated by reference to Exhibit EX- 99.a.1.b. of Post-Effective Amendment No. 5 to the Registrants Registration Statement on Form N-1A filed on November 6, 2008 (Accession Number 0001421877-08-000264) (Post Effective Amendment No. 5). (2) Certificate of Trust of Registrant, as filed with the Office of the Secretary of State of the State of Delaware on September 27, 2007, is incorporated by reference to the Registrants initial Registration Statement on Form N-1A filed on October 12, 2007 (Accession Number 0001137439-07-000471). (b) Amended and Restated By-Laws of Registrant are incorporated by reference to Pre-effective Amendment No. 1 to the Registrants initial Registration Statement on Form N-1A filed on January 18, 2008 (Accession Number 0001386893-08- 000026) (Pre-effective Amendment No. 1). (c) (1) See Article III, Shares, and Article V, Shareholders Voting Powers and Meetings, of Registrants Amended and Restated Agreement and Declaration of Trust. (2) See Article II, Meetings of Shareholders, of Registrants Amended and Restated By-Laws. (d) (1) Investment Advisory Agreement between Registrant and Aberdeen Asset Management Inc. (AAMI) is incorporated by reference to Exhibit EX-99.d.1. of Post-Effective Amendment No. 2 filed on June 23, 2008. (a) Form of Schedule A to the Investment Advisory Agreement between Registrant and AAMI is incorporated by reference to Exhibit EX-99.d.1.a. of Post-Effective Amendment No. 4 to the Registrants Registration Statement on Form N-1A filed on September 2, 2008 (Accession Number 0001386893-08-000052) (Post-Effective Amendment No. 4). (2) Subadvisory Agreement between AAMI and Credit Suisse Asset Management, LLC is incorporated by reference to Exhibit EX-99.d.4. of Post-Effective Amendment No. 2 filed on June 23, 2008. (3) Subadvisory Agreement between AAMI and Aberdeen Asset Management Asia Limited is incorporated by reference to Exhibit EX-99.d.6. of Post-Effective Amendment No. 2 filed on June 23, 2008. (4) Subadvisory Agreement between AAMI and Aberdeen Asset Management Investment Services Limited is incorporated by reference to Exhibit EX-99.d.7. of Post-Effective Amendment No. 2 filed on June 23, 2008. (a) Form of Exhibit A to the Subadvisory Agreement between AAMI and Aberdeen Asset Management Investment Services Limited is incorporated by reference to Exhibit EX-99.d.7.a. of Post-Effective Amendment No. 3 filed on August 25, 2008. (e) (1) Underwriting Agreement between Registrant and Aberdeen Fund Distributors, LLC is incorporated by reference to Exhibit EX-99.e.1. of Post-Effective Amendment No. 2 filed on June 23, 2008. (a) Form of Schedule A to the Underwriting Agreement between Registrant and Aberdeen Fund Distributors is incorporated by reference to Exhibit EX-99.e.1.a. of Post-Effective Amendment No. 4 filed on September 2, 2008. (2) Form of Dealer Agreement is incorporated by reference to Exhibit EX-99.e.2. of Post-Effective Amendment No. 2 filed on June 23, 2008. (f) Not Applicable. (g) (1) Global Custody Agreement between Registrant and JPMorgan Chase Bank, National Association is incorporated by reference to Exhibit EX-99.g.1. of Post- Effective Amendment No. 2 filed on June 23, 2008. (a) Form of Schedule 6 to the Global Custody Agreement between Registrant and JPMorgan Chase Bank, National Association is incorporated by reference to Exhibit EX-99.g.1.a. of Post-Effective Amendment No. 4 filed on September 2, 2008. (2) Mutual Fund Rider to the Global Custody Agreement between Registrant and JPMorgan Chase Bank, National Association is incorporated by reference to Exhibit EX-99.g.2. of Post-Effective Amendment No. 2 filed on June 23, 2008. (h) (1) Fund Administration Agreement between Registrant and AAMI is incorporated by reference to Exhibit EX-99.h.1. of Post-Effective Amendment No. 2 filed on June 23, 2008. (a) Form of Exhibit B to the Fund Administration Agreement between Registrant and AAMI is incorporated by reference to Exhibit EX- 99.h.1.a. of Post-Effective Amendment No. 4 filed on September 2, 2008. (2) Services Agreement between Registrant and Citi Fund Services Ohio, Inc. is incorporated by reference to Exhibit EX-99.h.2. of Post-Effective Amendment No. 2 filed on June 23, (a) Amendment to Services Agreement is incorporated by reference to Exhibit EX-99.h.2.a. of Post-Effective Amendment No. 2 filed on June 23, 2008. (b) Compliance Services Amendment to Services Agreement and Sub- Administration Agreement is incorporated by reference to Exhibit EX-99.h.2.b. of Post-Effective Amendment No. 2 filed on June 23, (c) Form of Schedule A to Services Agreement between Registrant and Citi Fund Services Ohio, Inc. is incorporated by reference to Exhibit EX-99.h.2.c. of Post-Effective Amendment No. 4 filed on
